 


114 HR 5631 EH: Iran Accountability Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
114th CONGRESS2d Session
H. R. 5631
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To hold Iran accountable for its state sponsorship of terrorism and other threatening activities and for its human rights abuses, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Iran Accountability Act of 2016.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Sense of Congress. 
Sec. 4. Statement of policy. 
Sec. 5. Definitions. 
Title I—Sanctions with respect to entities owned by Iran’s Revolutionary Guard Corps 
Sec. 101. Imposition of sanctions with respect to the IRGC. 
Sec. 102. Additional sanctions with respect to foreign persons that support or conduct certain transactions with Iran’s Revolutionary Guard Corps or other sanctioned persons. 
Sec. 103. IRGC watch list and report. 
Sec. 104. Imposition of sanctions against Mahan Air. 
Sec. 105. Modification and extension of reporting requirements on the use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers. 
Title II—Iran ballistic missile sanctions 
Sec. 201. Expansion of sanctions with respect to efforts by Iran to acquire ballistic missile and related technology. 
Sec. 202. Expansion of sanctions under Iran Sanctions Act of 1996 with respect to persons that acquire or develop ballistic missiles. 
Sec. 203. Imposition of sanctions with respect to ballistic missile program of Iran. 
Sec. 204. Expansion of mandatory sanctions with respect to financial institutions that engage in certain transactions relating to ballistic missile capabilities of Iran. 
Sec. 205. Disclosure to the Securities and Exchange Commission of activities with certain sectors of Iran that support the ballistic missile program of Iran. 
Sec. 206. Regulations. 
Title III—Sanctions relating to Iran’s support of terrorism 
Sec. 301. Special measures with respect to Iran relating to its designation as a jurisdiction of primary money laundering concern. 
Title IV—Sanctions relating to human rights abuses in Iran 
Sec. 401. Expansion of list of persons involved in human rights abuses in Iran. 
Sec. 402. Identification of, and imposition of sanctions with respect to, certain Iranian individuals. 
Sec. 403. Imposition of sanctions with respect to persons who conduct transactions with or on behalf of certain Iranian individuals. 
Sec. 404. Mandatory sanctions with respect to financial institutions that engage in certain transactions on behalf of persons involved in human rights abuses or that export sensitive technology to Iran. 
Sec. 405. United States support for the people of Iran. 
Sec. 406. United States Special Coordinator on Human Rights and Democracy in Iran. 
Sec. 407. Broadcasting to Iran. 
Sec. 408. Report on United States citizens detained by Iran. 
Sec. 409. Sense of Congress on role of the United Nations in promoting human rights in Iran.  
2.FindingsCongress finds the following: (1)On April 2, 2015, in announcing a framework agreement for the Joint Comprehensive Plan of Action, President Obama stated that other American sanctions on Iran for its support of terrorism, its human rights abuses, its ballistic missile program, will continue to be fully enforced. 
(2)On July 14, 2015, President Obama stated that we will maintain our own sanctions related to Iran’s support for terrorism, its ballistic missile program, and its human rights violations.  (3)On January 16, 2016, President Obama stated that We still have sanctions on Iran for its violations of human rights, for its support of terrorism, and for its ballistic missile program. And we will continue to enforce these sanctions, vigorously.. 
(4)On January 21, 2016, Secretary of State John Kerry admitted that sanctions relief under the Joint Comprehensive Plan of Action would go to terrorist organizations, stating: I think that some of it will end up in the hands of the IRGC or other entities, some of which are labeled terrorists … You know, to some degree, I'm not going to sit here and tell you that every component of that can be prevented..  (5)Secretary of State John Kerry stated on July 23, 2015, We will not violate the [Joint Comprehensive Plan of Action (JCPOA)] if we use our authorities to impose sanctions on Iran for terrorism, human rights, missiles, or other nonnuclear reasons. And the JCPOA does not provide Iran any relief from United States sanctions under any of those authorities or other authorities.. 
(6)Director of National Intelligence James Clapper wrote on February 9, 2016, [T]he Islamic Republic of Iran presents an enduring threat to U.S national interests because of its support to regional terrorist and militant groups and the Assad regime, as well as its development of advanced military capabilities. Tehran views itself as leading the axis of resistance which includes the Asad regime and sub-national groups aligned with Iran, especially Lebanese Hezbollah and Iraqi Shia militants … Tehran might even use American citizens detained when entering Iranian territories as bargaining pieces to achieve financial or political concessions in line with heir strategic intentions..  (7)Secretary of the Treasury Jacob Lew stated on July 14, 2015, We harbor no illusions about the Iranian government’s nefarious activities beyond its nuclear program. Make no mistake: we will continue to impose and aggressively enforce sanctions to combat Iran’s support for terrorist groups, its fomenting of violence in the region, and its perpetration of human rights abuses.. 
3.Sense of CongressIt is the sense of Congress that— (1)Iran’s ballistic missile program and support for terrorism represents a serious threat to allies of the United States in the Middle East and Europe, members of the Armed Forces deployed in those regions, and ultimately the United States; and 
(2)the United States should impose tough primary and secondary sanctions against any person that directly or indirectly supports the ballistic missile program of Iran, its state sponsorship of terrorism and human rights abuses, as well as against any foreign person or financial institution that engages in transactions or trade that support those efforts.  4.Statement of policyIt is the policy of the United States— 
(1)to continue to impose pressure on the Government of Iran for its role as the foremost state sponsor of terrorism, its ongoing human rights abuses against the citizens of Iran and other peoples, and its unjust detention of United States citizens; and  (2)to continue to use sanctions as an element of that pressure and to discourage financial institutions and entities from engaging in business and commerce with Iranian entities tied to Iran’s Revolutionary Guard Corps and to Iranian officials involved in human rights abuses. 
5.DefinitionsIn this Act: (1)EntityThe term entity means any corporation, business association, partnership, trust, society, or any other entity. 
(2)Foreign personThe term foreign person means an individual or entity that is not a United States person.  (3)IRGCThe term IRGC means— 
(A)Iran’s Revolutionary Guard Corps and any official, agent, or affiliate of Iran’s Revolutionary Guard Corps; or  (B)any person owned or controlled by Iran’s Revolutionary Guard Corps. 
(4)Own or controlThe term own or control means, with respect to an entity— (A)to hold more than 25 percent of the equity interest by vote or value in the entity; 
(B)to hold any seats on the board of directors of the entity; or  (C)to otherwise control the actions, policies, or personnel decisions of the entity. 
(5)PersonThe term person means an individual or entity.  (6)United States personThe term United States person means— 
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or  (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. 
ISanctions with respect to entities owned by Iran’s Revolutionary Guard Corps 
101.Imposition of sanctions with respect to the IRGC 
(a)AmendmentsSubtitle A of title III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741 et seq.) is amended— (1)by redesignating section 304 as section 306; and 
(2)by inserting after section 303 the following new sections:  304.Imposition of sanctions with respect to Iran’s Revolutionary Guard Corps, any official, agent, or affiliate of Iran’s Revolutionary Guard Corps, and any person owned or controlled by Iran’s Revolutionary Guard Corps (a)In generalNot later than 120 days after the date of the enactment of the Iran Accountability Act of 2016, and as appropriate thereafter, the President shall impose the sanctions described in subsection (b) with respect to Iran’s Revolutionary Guard Corps, any official, agent, or affiliate of Iran’s Revolutionary Guard Corps, and any person owned or controlled by Iran’s Revolutionary Guard Corps. 
(b)Sanctions describedThe sanctions described in this subsection are the following: (1)Sanctions applicable with respect to an organization that is designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)Sanctions applicable with respect to a foreign person pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).  305.DefinitionsIn this title: 
(1)EntityThe term entity means any corporation, business association, partnership, trust, society, or any other entity.  (2)Foreign personThe term foreign person means a person that is not a United States person. 
(3)PersonThe term person means an individual or entity.  (4)United States personThe term United States person means— 
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or  (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. 
(5)Own or controlThe term own or control means, with respect to an entity— (A)to hold more than 25 percent of the equity interest by vote or value in the entity; 
(B)to hold any seats on the board of directors of the entity; or  (C)to otherwise control the actions, policies, or personnel decisions of the entity.. 
(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by striking the item relating to section 304 and inserting the following:   Sec. 304. Imposition of sanctions with respect Iran’s Revolutionary Guard Corps, any official, agent, or affiliate of Iran’s Revolutionary Guard Corps, and any person owned or controlled by Iran’s Revolutionary Guard Corps. Sec. 305. Definitions. Sec. 306. Rule of construction..  102.Additional sanctions with respect to foreign persons that support or conduct certain transactions with Iran’s Revolutionary Guard Corps or other sanctioned persons (a)IdentificationSection 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(a)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking Not later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, and inserting Not later than 60 days after the date of the enactment of the Iran Accountability Act of 2016, and every 60 days thereafter,;  (2)in subparagraph (B), by inserting , provide significant financial services to, or provide material support to after transactions with; 
(3)in subparagraph (C)— (A)in the matter preceding clause (i), by inserting , provide significant financial services to, or provide material support to after transactions with; 
(B)in clause (i), by striking or at the end;  (C)in clause (ii), by striking the period at the end and inserting a semicolon; and 
(D)by inserting after clause (i) the following:  (iii)a person designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or that has provided support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)); or 
(iv)a foreign person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism)..  (b)Imposition of sanctionsSection 302(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(b)) is amended by striking the President— and all that follows and inserting the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property with respect to such foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.. 
(c)Waiver of imposition of sanctionsSection 302(d) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(d)) is amended— (1)in paragraph (1), by inserting for a period of not more than 60 days, and may renew that waiver for additional periods of not more than 60 days, after may waive; and 
(2)by adding at the end the following:  (3)SunsetThe provisions of this subsection and any waivers issued pursuant to this subsection shall terminate on December 31, 2018.. 
(d)Waiver of identifications and designationsSection 302(e) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(e)) is amended— (1)by striking Notwithstanding and inserting the following: 
 
(1)In generalNotwithstanding;   (2)in paragraph (1) (as so designated), by striking and subject to paragraph (2); 
(3)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the margins 2 ems to the right; and  (4)by adding at the end the following: 
 
(2)SunsetThe provisions of this subsection and any waivers issued pursuant to this subsection shall terminate on December 31, 2018..  (e)Application of provisions of Iran Sanctions Act of 1996Section 302(f) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(f)) is amended— 
(1)by striking The following provisions and inserting the following:  (1)In generalThe following provisions; 
(2)by redesignating paragraphs (1) through (8) as subparagraphs (A) through (H), respectively, and moving the margins 2 ems to the right; and  (3)by adding at the end the following: 
 
(2)SunsetSections 4(c) and 9(c) of the Iran Sanctions Act of 1996 shall not apply with respect to the imposition under subsection (b) of sanctions relating to activities described in subsection (a)(1), in accordance with the provision of paragraph (1) of this subsection, after December 31, 2018..  103.IRGC watch list and report (a)In generalThe Secretary of the Treasury shall establish, maintain, and publish in the Federal Register a list (to be known as the IRGC Watch List) of— 
(1)each entity in which the IRGC has an ownership interest of less than 25 percent;  (2)each entity in which the IRGC does not have an ownership interest if the IRGC maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and 
(3)each person that owns or controls an entity described in paragraph (1) or (2).  (b)Reports required (1)Treasury report (A)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to Congress a report that includes— 
(i)the list required by subsection (a) and, in the case of any report submitted under this subparagraph after the first such report, any changes to the list since the submission of the preceding such report; and  (ii)an assessment of the role of the IRGC in, and its penetration into, the economy of Iran. 
(B)Form of reportEach report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex if necessary.  (2)Government Accountability Office report (A)In generalThe Comptroller General of the United States shall— 
(i)conduct a review of the list required by subsection (a); and  (ii)not later than 180 days after each report required by paragraph (1) is submitted to Congress, submit to Congress a report on the review conducted under clause (i). 
(B)ConsultationsIn preparing the report required by subparagraph (A)(ii), the Comptroller General shall consult with nongovernmental organizations.  104.Imposition of sanctions against Mahan Air (a)In generalThe President shall impose the sanctions described in subsection (b) with respect to— 
(1)a person that provides, directly or indirectly, goods, services, technology, or financial services, including the sale or provision of aircraft or aircraft parts, fuel, ramp assistance, baggage and cargo handling, catering, refueling, ticketing, check-in services, crew handling, or other services related to flight operations, to or for Mahan Air or its agents or affiliates; or  (2)any person owned or controlled by, or any person that owns or controls, a person described in paragraph (1). 
(b)Sanctions described 
(1)Blocking of propertyThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.  (2)Exclusion from United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien. 
(c)Compliance with united nations headquarters agreementSubsection (b)(2) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.  (d)Applicability of additional sanctionsA person with respect to which the President imposes sanctions under subsection (a) shall be considered an agent or affiliate of the IRGC for purposes of sections 104 and 104A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513 and 8513b). 
(e)Additional measures 
(1)In generalThe President shall require each covered person to provide a certification to the President that the person does not conduct transactions with any person that provides, directly or indirectly, goods, services, technology, or financial services, including the sale or provision of aircraft or aircraft parts, fuel, ramp assistance, baggage or cargo handling, catering, refueling, ticketing, check-in services, crew handling, or other services related to flight operations— (A)to Mahan Air or its agents or affiliates; 
(B)for aircraft owned or operated by Mahan Air or its agents or affiliates; or  (C)to a person described in section 105(a). 
(2)Covered person definedIn this subsection, the term covered person means— (A)an air carrier or foreign air carrier, as those terms are defined in section 40102 of title 49, United States Code; or 
(B)a United States person that exports aircraft or components for aircraft.  (f)Reports required (1)DNI list (A)In generalNot later than 90 days after the date of the enactment of the Act, and annually thereafter, the Director of National Intelligence, in consultation with the Secretary of the Treasury, shall submit to Congress a list of each person described in subsection (e). 
(B)Form of listEach list required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex if necessary.  (2)Report (A)In generalNot later than 90 days after the date of the enactment of the Act, and annually thereafter, the President shall submit to Congress a report that includes— 
(i)a list of countries where aircraft of Mahan Air or its agents or affiliates land;  (ii)a description of the efforts of the President to encourage countries to prohibit aircraft of Mahan Air or its agents or affiliates from landing in the territory of those countries; and 
(iii)if the President has not imposed sanctions under section 105(a) with respect to any person described in subsection (e), an explanation for why the President has not imposed such sanctions.  (B)Form of reportEach report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex if necessary. 
(3)Government accountability office report 
(A)In generalThe Comptroller General of the United States shall— (i)conduct a review of the certifications required by subsection (a), the lists required by paragraph (1), and the reports required by paragraph (2); and 
(ii)not later than 180 days after the submission of each list required by paragraph (1) and each report required by paragraph (2), submit to Congress a report on the review conducted under clause (i).  (B)ConsultationsIn preparing the report required by subparagraph (A)(ii), the Comptroller General shall consult with nongovernmental organizations. 
105.Modification and extension of reporting requirements on the use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers 
(a)In generalSection 1252(a) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8808(a)) is amended— (1)in the matter preceding paragraph (1), by striking 2016 and inserting 2019; 
(2)in paragraph (1), by striking and at the end;  (3)in paragraph (2), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (3)a description of all efforts the Department of State has made to encourage other countries to prohibit the use of air space and airports by Iranian air carriers described in paragraph (2) during the period specified in subsection (b).. 
(b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under section 1252(a) of the Iran Freedom and Counter-Proliferation Act of 2012 on or after such date of enactment.  IIIran ballistic missile sanctions 201.Expansion of sanctions with respect to efforts by Iran to acquire ballistic missile and related technology (a)Certain personsSection 1604(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended by inserting , to acquire ballistic missile or related technology, after nuclear weapons. 
(b)Foreign countriesSection 1605(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by inserting , to acquire ballistic missile or related technology, after nuclear weapons.  202.Expansion of sanctions under Iran Sanctions Act of 1996 with respect to persons that acquire or develop ballistic missiles Section 5(b)(1)(B) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended— 
(1)in clause (i), by striking would likely and inserting may; and  (2)in clause (ii)— 
(A)in subclause (I), by striking ; or and inserting a semicolon;  (B)by redesignating subclause (II) as subclause (III); and 
(C)by inserting after subclause (I) the following:  (II)acquire or develop ballistic missiles and the capability to launch ballistic missiles; or. 
203.Imposition of sanctions with respect to ballistic missile program of Iran 
(a)In generalTitle II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by adding at the end the following:  CMeasures relating to ballistic missile program of Iran 231.Definitions (a)In generalIn this subtitle: 
(1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).  (2)Appropriate congressional committeesThe term appropriate congressional committees means the committees specified in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note). 
(3)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.  (4)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)). 
(5)GovernmentThe term Government, with respect to a foreign country, includes any agencies or instrumentalities of that Government and any entities controlled by that Government.  (6)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
(7)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).  (b)Determinations of significanceFor purposes of this subtitle, in determining if financial transactions or financial services are significant, the President may consider the totality of the facts and circumstances, including factors similar to the factors set forth in section 561.404 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling). 
232.Imposition of sanctions with respect to persons that support the ballistic missile program of Iran 
(a)Identification of persons 
(1)In generalNot later than 120 days after the date of the enactment of the Iran Accountability Act of 2016, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report identifying persons that have provided material support to the Government of Iran in the development of the ballistic missile program of Iran.  (2)ElementsEach report required by paragraph (1) shall include the following: 
(A)An identification of persons (disaggregated by Iranian and non-Iranian persons) with respect to which there is credible evidence that such persons have provided material support to the Government of Iran in the development of the ballistic missile program of Iran, including persons that have— (i)engaged in the direct or indirect provision of material support to such program; 
(ii)facilitated, supported, or engaged in activities to further the development of such program;  (iii)transmitted information relating to ballistic missiles to the Government of Iran; or 
(iv)otherwise aided such program.  (B)A description of the character and significance of the cooperation of each person identified under subparagraph (A) with the Government of Iran with respect to such program. 
(C)An assessment of the cooperation of the Government of the Democratic People’s Republic of Korea with the Government of Iran with respect to such program.  (3)Classified annexEach report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 
(b)Blocking of propertyNot later than 15 days after submitting a report required by subsection (a)(1), the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person specified in such report that engages in activities described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.  (c)Exclusion from United States  (1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b). 
(2)Compliance with United Nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.  (d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Accountability Act of 2016, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b). 
233.Blocking of property of persons affiliated with certain Iranian entities 
(a)Blocking of property 
(1)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (2) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.  (2)Persons describedA person described in this paragraph is— 
(A)an entity that is owned or controlled— (i)by the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group; or 
(ii)collectively by a group of individuals that hold an interest in the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group, even if none of those individuals hold a 25 percent or greater interest in the entity; or  (B)a person that owns or controls an entity described in subparagraph (A). 
(b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Accountability Act of 2016, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (a).  (c)Iran Missile Proliferation Watch List (1)In generalNot later than 90 days after the date of the enactment of the Iran Accountability Act of 2016, and not less frequently than annually thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees and publish in the Federal Register a list of— 
(A)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group has an ownership interest of more than 0 percent and less than 25 percent;  (B)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group does not have an ownership interest but maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and 
(C)each person that owns or controls an entity described in subparagraph (A) or (B).  (2)ReferenceThe list required by paragraph (1) may be referred to as the Iran Missile Proliferation Watch List. 
(d)Comptroller General report 
(1)In generalThe Comptroller General of the United States shall— (A)conduct a review of each list required by subsection (c)(1); and 
(B)not later than 180 days after each such list is submitted to the appropriate congressional committees under that subsection, submit to the appropriate congressional committees a report on the review conducted under subparagraph (A) that includes a list of persons not included in that list that qualify for inclusion in that list, as determined by the Comptroller General.  (2)ConsultationsIn preparing the report required by paragraph (1)(B), the Comptroller General shall consult with nongovernmental organizations. 
234.Imposition of sanctions with respect to certain persons involved in ballistic missile activities 
(a)CertificationNot later than 120 days after the date of the enactment of the Iran Accountability Act of 2016, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a certification that each person listed in an annex of United Nations Security Council Resolution 1737 (2006), 1747 (2007), or 1929 (2010) is not directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.  (b)Blocking of propertyIf the President is unable to make a certification under subsection (a) with respect to a person and the person is not currently subject to sanctions with respect to Iran under any other provision of law, the President shall, not later than 15 days after that certification would have been required under that subsection— 
(1)in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of that person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person; and  (2)publish in the Federal Register a report describing the reason why the President was unable to make a certification with respect to that person. 
(c)Exclusion from United States  
(1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b).  (2)Compliance with United Nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States. 
(d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Accountability Act of 2016, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b).  235.Imposition of sanctions with respect to certain sectors of Iran that support the ballistic missile program of Iran (a)List of sectors (1)In generalNot later than 120 days after the date of the enactment of the Iran Accountability Act of 2016, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees and publish in the Federal Register a list of the sectors of the economy of Iran that are directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles. 
(2)Certain sectors 
(A)In generalNot later than 120 days after the date of enactment of the Iran Accountability Act of 2016, the President shall submit to the appropriate congressional committees a determination as to whether each of the chemical, computer science, construction, electronic, metallurgy, mining, research (including universities and research institutions), and telecommunications sectors of Iran meet the criteria specified in paragraph (1).  (B)Inclusion in initial listIf the President determines under subparagraph (A) that the sectors of the economy of Iran specified in such subparagraph meet the criteria specified in paragraph (1), that sector shall be included in the initial list submitted and published under that paragraph. 
(b)Sanctions with respect to specified sectors of Iran 
(1)Blocking of propertyThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (4) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.  (2)Exclusion from United States (A)In generalExcept as provided in subparagraph (B), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien that is a person described in paragraph (4). 
(B)Compliance with United Nations headquarters agreementSubparagraph (A) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.  (3)Facilitation of certain transactionsExcept as provided in this section, the President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Accountability Act of 2016, conducts or facilitates a significant financial transaction for a person described in paragraph (4). 
(4)Persons describedA person is described in this paragraph if the President determines that the person, on or after the date that is 180 days after the date of the enactment of the Iran Accountability Act of 2016— (A)operates in a sector of the economy of Iran included in the most recent list published by the President under subsection (a); 
(B)knowingly provides significant financial, material, technological, or other support to, or goods or services in support of, any activity or transaction on behalf of or for the benefit of a person described in subparagraph (A); or  (C)is owned or controlled by a person described in subparagraph (A). 
(c)Humanitarian exceptionThe President may not impose sanctions under this section with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran.  236.Identification of foreign persons that support the ballistic missile program of Iran in certain sectors of Iran (a)In generalNot later than 120 days after the date of the enactment of the Iran Accountability Act of 2016, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees and publish in the Federal Register a list of all foreign persons that have, based on credible information, directly or indirectly facilitated, supported, or been involved with the development of ballistic missiles or technology, parts, components, or technology information related to ballistic missiles in the following sectors of the economy of Iran during the period specified in subsection (b): 
(1)Chemical.  (2)Computer Science. 
(3)Construction.  (4)Electronic. 
(5)Metallurgy.  (6)Mining. 
(7)Petrochemical.  (8)Research (including universities and research institutions). 
(9)Telecommunications.  (10)Any other sector of the economy of Iran identified under section 235(a). 
(b)Period specifiedThe period specified in this subsection is— (1)with respect to the first list submitted under subsection (a), the period beginning on the date of the enactment of the Iran Accountability Act of 2016 and ending on the date that is 120 days after such date of enactment; and 
(2)with respect to each subsequent list submitted under such subsection, the one year period preceding the submission of the list.  (c)Comptroller General report (1)In generalWith respect to each list submitted under subsection (a), not later than 120 days after the list is submitted under that subsection, the Comptroller General of the United States shall submit to the appropriate congressional committees— 
(A)an assessment of the processes followed by the President in preparing the list;  (B)an assessment of the foreign persons included in the list; and 
(C)a list of persons not included in the list that qualify for inclusion in the list, as determined by the Comptroller General.  (2)ConsultationsIn preparing the report required by paragraph (1), the Comptroller General shall consult with nongovernmental organizations. 
(d)Credible information definedIn this section, the term credible information has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).  DGeneral Provisions 241.DefinitionsIn this title: 
(1)EntityThe term entity means any corporation, business association, partnership, trust, society, or any other entity.  (2)Foreign personThe term foreign person means a person that is not a United States person. 
(3)Own or controlThe term own or control means, with respect to an entity— (A)to hold more than 25 percent of the equity interest by vote or value in the entity; 
(B)to hold any seats on the board of directors of the entity; or  (C)to otherwise control the actions, policies, or personnel decisions of the entity. 
(4)PersonThe term person means an individual or entity.  (5)United States personThe term United States person means— 
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or  (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..  
(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 224 the following:   Subtitle C—Measures relating to ballistic missile program of Iran Sec. 231. Definitions. Sec. 232. Imposition of sanctions with respect to persons that support the ballistic missile program of Iran. Sec. 233. Blocking of property of persons affiliated with certain Iranian entities. Sec. 234. Imposition of sanctions with respect to certain persons involved in ballistic missile activities. Sec. 235. Imposition of sanctions with respect to certain sectors of Iran that support the ballistic missile program of Iran. Sec. 236. Identification of foreign persons that support the ballistic missile program of Iran in certain sectors of Iran. Subtitle D—General Provisions Sec. 241. Definitions. .  204.Expansion of mandatory sanctions with respect to financial institutions that engage in certain transactions relating to ballistic missile capabilities of IranSection 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) is amended— 
(1)in subsection (c)(2)— (A)in subparagraph (A)— 
(i)in clause (i), by striking ; or and inserting a semicolon;  (ii)by redesignating clause (ii) as clause (iii); and 
(iii)by inserting after clause (i) the following:  (ii)to acquire or develop ballistic missiles and capabilities and launch technology relating to ballistic missiles; or; and 
(B)in subparagraph (E)(ii)— (i)in subclause (I), by striking ; or and inserting a semicolon; 
(ii)by redesignating subclause (II) as subclause (III); and  (iii)by inserting after subclause (I) the following: 
 
(II)Iran’s development of ballistic missiles and capabilities and launch technology relating to ballistic missiles; or; and  (2)in subsection (f)— 
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving those subparagraphs, as so redesignated, two ems to the right;  (B)by striking Waiver.—The and inserting “Waiver.— 
 
(1)In generalExcept as provided in paragraph (2), the; and  (C)by adding at the end the following: 
 
(2)ExceptionThe Secretary of the Treasury may not waive under paragraph (1) the application of a prohibition or condition imposed with respect to an activity described in subparagraph (A)(ii) or (E)(ii)(II) of subsection (c)(2)..  205.Disclosure to the Securities and Exchange Commission of activities with certain sectors of Iran that support the ballistic missile program of Iran (a)In generalSection 13(r)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(r)(1)) is amended— 
(1)in subparagraph (C), by striking ; or and inserting a semicolon;  (2)by redesignating subparagraph (D) as subparagraph (E); and 
(3)by inserting after subparagraph (C) the following:  (D)knowingly engaged in any activity for which sanctions may be imposed under section 235 of the Iran Threat Reduction and Syria Human Rights Act of 2012;. 
(b)InvestigationsSection 13(r)(5)(A) of the Securities Exchange Act of 1934 is amended by striking an Executive order specified in clause (i) or (ii) of paragraph (1)(D) and inserting section 235 of the Iran Threat Reduction and Syria Human Rights Act of 2012, an Executive order specified in clause (i) or (ii) of paragraph (1)(E).  (c)Conforming amendmentSection 13(r)(5) of the Securities Exchange Act of 1934 is amended, in the matter preceding subparagraph (A), by striking subparagraph (D)(iii) and inserting subparagraph (E)(iii). 
(d)Effective dateThe amendments made by this section shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.  206.RegulationsNot later than 90 days after the date of the enactment of this Act, the President shall prescribe regulations to carry out this title and the amendments made by this title. 
IIISanctions relating to Iran’s support of terrorism 
301.Special measures with respect to Iran relating to its designation as a jurisdiction of primary money laundering concern 
(a)Prohibition on direct use of correspondent accountsA covered financial institution shall terminate any correspondent account that— (1)is established, maintained, administered, or managed in the United States for, or on behalf of, an Iranian banking institution; and 
(2)is not blocked under any Executive Order issued pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).  (b)Special due diligence measures for correspondent accounts (1)In generalA covered financial institution shall apply special due diligence measures to correspondent accounts of the financial institution that are reasonably designed to guard against the improper indirect use of such accounts by Iranian banking institutions. 
(2)RequirementsThe special due diligence measures a covered financial institution is required to apply to correspondent accounts under paragraph (1) shall include, at a minimum— (A)notifying the holders of such accounts that the covered financial institution knows or has reason to know provide services to Iranian banking institutions, that such holders generally may not provide Iranian banking institutions with access to such accounts; and 
(B)taking reasonable steps to identify any indirect use of such accounts by Iranian banking institutions, to the extent that such indirect use can be determined from transactional records maintained by the covered financial institution in the normal course of business.  (3)Risk-based approachA covered financial institution shall take a risk-based approach when deciding what, if any, other due diligence measures the financial institution should adopt to guard against the improper indirect use of its correspondent accounts by Iranian banking institutions. 
(4)Response to indirect access by Iranian banking institutionsA covered financial institution that obtains credible information that a correspondent account is being used by a foreign bank to provide indirect access to an Iranian banking institution, shall— (A)take all appropriate steps to prevent such indirect access, including notifying the holder of the account under paragraph (1)(A); and 
(B)where necessary, terminate the account.  (c)Recordkeeping and reporting (1)In generalA covered financial institution shall document its compliance with the notice requirement set forth in subsection (b)(2)(A). 
(2)Rule of constructionNothing in this section shall require a covered financial institution to report any information not otherwise required to be reported by law or regulation.  (d)TerminationThis section shall terminate on the date that is 30 days after the date on which the President submits to Congress— 
(1)the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)); and  (2)a certification that the Financial Action Task Force has lifted its call for countermeasures against Iran and Iran has become a member of a regional body of the Financial Action Task Force. 
(e)DefinitionsIn this section: (1)Correspondent accountThe term correspondent account has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act). 
(2)Covered financial institutionThe term covered financial institution has the meaning given that term under paragraphs (1) and (2) of section 1010.605(e) of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).  (3)Foreign bankThe term foreign bank has the meaning given that term in section 1010.100(u) of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act). 
(4)Iranian banking institutionThe term Iranian banking institution means— (A)any foreign bank chartered by Iran, including— 
(i)any branches, offices, or subsidiaries of such a bank operating in any jurisdiction; and  (ii)any branch or office within Iran of any foreign bank licensed by Iran; 
(B)the Central Bank of Iran; and  (C)any foreign bank of which more than 50 percent of the voting stock or analogous interest is owned by two or more foreign banks chartered by Iran. 
IVSanctions relating to human rights abuses in Iran 
401.Expansion of list of persons involved in human rights abuses in Iran 
(a)In generalSection 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) is amended— (1)in the section heading, by striking certain persons who are responsible for or complicit and inserting persons involved; 
(2)in subsection (b)— (A)in the subsection heading, by striking Who Are Responsible for or Complicit and inserting Involved; 
(B)by striking paragraph (1) and inserting the following:  (1)In generalNot later than 90 days after the date of the enactment of the Iran Accountability Act of 2016, the President shall submit to the appropriate congressional committees a list of persons the President determines have committed or facilitated, directly or indirectly, human rights abuses or other acts of violence, intimidation, or harassment, on behalf of the Government of Iran on or after June 12, 2009, regardless of whether such abuses or acts occurred in Iran.; and 
(C)in paragraph (2)(A), by striking this Act and inserting the Iran Accountability Act of 2016; and  (3)by adding at the end the following: 
 
(e)Inclusion of actions that violate universal declaration of human rightsFor purposes of subsection (b)(1), the term human rights abuses includes actions that violate the rights listed in the United Nations Universal Declaration of Human Rights, adopted at Paris December 10, 1948..  (b)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by striking the item relating to section 105 and inserting the following: 
 
 
Sec. 105. Imposition of sanctions on persons involved in human rights abuses committed against citizens of Iran or their family members after the June 12, 2009, elections in Iran.. 
402.Identification of, and imposition of sanctions with respect to, certain Iranian individuals 
(a)In generalSection 221 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727) is amended to read as follows:  221.Identification of, and imposition of sanctions with respect to, certain Iranian individuals (a)Identification of individualsNot later than 90 days after the date of the enactment of the Iran Accountability Act of 2016, and every 180 days thereafter, the President shall submit to the appropriate congressional committees and publish in the Federal Register a list of all individuals the President determines are described in subsection (b). 
(b)Individuals describedAn individual described in this subsection is— (1)the Supreme Leader of Iran; 
(2)the President of Iran;  (3)a current or former key official, manager, or director of an entity that is owned or controlled after November 14, 1979, by— 
(A)the Supreme Leader of Iran;  (B)the Office of the Supreme Leader of Iran; 
(C)the President of Iran;  (D)the Office of the President of Iran; 
(E)Iran’s Revolutionary Guard Corps;  (F)the Basij-e Motaz’afin; 
(G)the Guardian Council;  (H)the Ministry of Intelligence and Security of Iran; 
(I)the Atomic Energy Organization of Iran;  (J)the Islamic Consultative Assembly of Iran; 
(K)the Assembly of Experts of Iran;  (L)the Ministry of Defense and Armed Forces Logistics of Iran; 
(M)the Ministry of Justice of Iran;  (N)the Ministry of Interior of Iran; 
(O)the prison system of Iran;  (P)the judicial system of Iran, including the Islamic Revolutionary Courts; or 
(Q)any citizen of Iran included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury;  (4)a citizen of Iran indicted in a foreign country for, or otherwise suspected of, participation in a terrorist attack; 
(5)a person that ordered, controlled, directed, or was otherwise complicit in the kidnaping or politically motivated detention of a United States citizen, including a United States citizen who is also a citizen of another country; or  (6)a significant foreign political figure associated with an individual described in any of paragraphs (1) through (5) who is not a United States person. 
(c)Exclusion from united statesExcept as provided in subsection (f), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien who is on the list required by subsection (a).  (d)Blocking of propertyExcept as provided in subsection (f), the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any individual who is on the list required by subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(e)Report 
(1)In generalNot later than 90 days after the date of the enactment of the Iran Accountability Act of 2016, and every 90 days thereafter, the President shall submit to the appropriate congressional committees a report that describes the efforts the President has taken during the 90 days preceding the submission of the report to locate and block all property and interests in property of any individual who is on the list required by subsection (a).  (2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex if necessary. 
(f)Exceptions 
(1)In generalThe President may not include an individual on the list required by subsection (a) if the President determines that, during the 10-year period preceding the determination, the individual has not in any way engaged in, facilitated, or otherwise supported— (A)human rights abuses; 
(B)acts of international terrorism; or  (C)the proliferation of weapons of mass destruction. 
(2)Compliance with united nations headquarters agreementSubsection (c) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.  (g)Waiver (1)In generalThe President may waive the application of subsection (c) or (d) with respect to an individual for a period of 180 days, and may renew that waiver for additional periods of 180 days, if the President— 
(A)determines that the waiver is vital to the national security of the United States; and  (B)not less than 7 days before the waiver or the renewal of the waiver, as the case may be, takes effect, submits a report to the appropriate congressional committees on the waiver and the reason for the waiver. 
(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex if necessary.  (3)SunsetThe provisions of this subsection and any waivers issued pursuant to this subsection shall terminate on December 31, 2018. 
(h)DefinitionsIn this section: (1)Own or controlThe term own or control means, with respect to an entity— 
(A)to hold more than 25 percent of the equity interest by vote or value in the entity;  (B)to hold any seats on the board of directors of the entity; or 
(C)to otherwise control the actions, policies, or personnel decisions of the entity.  (2)Significant foreign political figure (A)In generalThe term significant foreign political figure includes a current or former senior political figure, the immediate family of such a figure, and close associates of such a figure. 
(B)Additional definitionsFor purposes of subparagraph (A): (i)Close associateThe term close associate, with respect to a senior political figure— 
(I)means an individual who is widely and publicly known to maintain an unusually close relationship with the senior political figure; and  (II)includes an individual who is in a position to conduct substantial domestic and international financial transactions on behalf of the senior political figure. 
(ii)Immediate familyThe term immediate family, with respect to a senior foreign political figure, means the parents, siblings, spouse, children, and in-laws of the senior political figure.  (iii)Senior political figureThe term senior political figure means a senior official in the executive, legislative, administrative, military, or judicial branches of the Government of Iran (whether elected or not), a senior official of a major political party in Iran, or a senior executive of an entity owned or controlled by the Government of Iran.. 
(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.) is amended by striking the item relating to section 221 and inserting the following:   Sec. 221. Identification of, and imposition of sanctions with respect to, certain Iranian individuals..  403.Imposition of sanctions with respect to persons who conduct transactions with or on behalf of certain Iranian individuals (a)In generalSubtitle B of title II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by inserting after section 221 the following: 
 
221A.Imposition of sanctions with respect to persons who conduct transactions with or on behalf of certain Iranian individuals 
(a)Sale, supply, or transfer of goods and servicesThe President shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person that knowingly, on or after the date that is 120 days after the date of the enactment of the Iran Accountability Act of 2016, sells, supplies, or transfers goods or services to an individual who is on the list required by section 221(a).  (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by any foreign financial institution that has knowingly conducted or facilitated a significant financial transaction on behalf of an individual who is on the list required by section 221(a). 
(c)Application of certain provisions of the Iran Sanctions Act of 1996The following provisions of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) shall apply with respect to the imposition of sanctions under subsection (a) to the same extent that such provisions apply with respect to the imposition of sanctions under section 5(a) of the Iran Sanctions Act of 1996: (1)Subsections (c), (d), and (f) of section 5. 
(2)Section 8.  (3)Section 11. 
(4)Section 12.  (5)Section 13(b). 
(d)DefinitionsIn this Act: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code. 
(2)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 561.308 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling)..  (b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.) is amended by inserting after the item relating to section 221 the following: 
 
 
Sec. 221A. Imposition of sanctions with respect to persons who conduct transactions with or on behalf of certain Iranian individuals.. 
404.Mandatory sanctions with respect to financial institutions that engage in certain transactions on behalf of persons involved in human rights abuses or that export sensitive technology to Iran 
(a)In generalSection 104(c)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)) is amended— (1)in subparagraph (D), by striking or at the end; 
(2)in subparagraph (E), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following: 
 
(F)facilitates a significant transaction or transactions or provides significant financial services for a person that is subject to sanctions under section 105(c), 105A(c), 105B(c), or 105C(a); .  (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to any activity described in subparagraph (F) of section 104(c)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by subsection (a)(3), initiated on or after the date that is 90 days after such date of enactment. 
(c)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to carry out the amendments made by subsection (a).  405.United States support for the people of Iran (a)In generalSubtitle B of title IV of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8751 et seq.) is amended by adding at the end the following: 
 
416.United States support for the people of Iran 
(a)Policy of the United StatesIt is the policy of the United States— (1)to support the efforts of the people of Iran to promote the establishment of basic freedoms in Iran; 
(2)to lay the foundation for the emergence of a freely elected, open, and democratic political system in Iran that is not a threat to its neighbors or to the United States and to work with all citizens of Iran who seek to establish such a political system;  (3)to support the emergence of a government in Iran that does not oppress the people of Iran and does not persecute, intimidate, arrest, imprison, or execute dissidents or minorities; 
(4)to advocate on behalf of those in Iran persecuted for their religion or belief;  (5)to assist the people of Iran to produce, access, and share information freely and safely through the Internet and other media; and 
(6)to defeat all attempts by the Government of Iran to jam or otherwise obstruct international satellite broadcast signals.  (b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should support citizens of Iran that actively work to advance political, economic, and social reforms, including freedom of the press, freedom of assembly, freedom of religion, and representative government;  (2)the President should use all available nonviolent means to support citizens of Iran that advocate for pluralistic, prosperous, and participatory societies; 
(3)programs of the Department of State to support reform in Iran have not resulted in a more democratic Iran;  (4)the Government of Iran continues to play a pernicious role in the Middle East, undermining democratic consolidation in Iraq, supporting international terrorism through Hezbollah, and aiding the autocratic regime of Bashar al-Assad in Syria; 
(5)the Secretary of State should make every effort to deliver support directly to people working in Iran to implement programs carried out using assistance provided by the Department of State when possible and all possible means of delivering such assistance should be used; and  (6)oversight, management, and implementation of programs of the Department of State to support reform in Iran should be under the direction of the Special Coordinator on Human Rights and Democracy in Iran established under section 406 of the Iran Accountability Act of 2016, in consultation with the Assistant Secretary of State for Democracy, Human Rights, and Labor. 
(c)Assistance To support reform in Iran 
(1)Assistance authorizedNotwithstanding any other provision of law, the Secretary of State may provide assistance (including through the award of grants) to individuals and entities working in Iran for the purpose of supporting and promoting the rule of law, good governance, civil society, and economic opportunity in Iran.  (2)Eligibility for assistanceAssistance authorized under this subsection should be provided only to a person that— 
(A)officially opposes the use of violence and terrorism and has not been designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) at any time during the 4-year period ending on the date of the enactment of the Iran Accountability Act of 2016;  (B)advocates the adherence by Iran to nonproliferation regimes for nuclear, chemical, and biological weapons and materiel, and ballistic missiles; 
(C)is dedicated to democratic values and supports the adoption of a democratic form of government in Iran;  (D)is dedicated to respect for human rights, including the fundamental equality of women; and 
(E)supports freedom of the press, freedom of speech, freedom of association, and freedom of religion.  (3)Notification requirementNot later than 15 days before each obligation of assistance under this subsection, the Secretary of State shall notify the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives in accordance with the procedures applicable to reprogramming notifications under section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1). 
(4)TerminationThe authority to provide assistance under this subsection shall expire on December 31, 2020.  (d)Reports (1)In generalNot later than 60 days after the date of the enactment of the Iran Accountability Act of 2016, and every 180 days thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on the implementation of this section that includes the following: 
(A)An identification of the actions the President has taken during the 180-day period immediately preceding the submission of the report to advance each of the policies described in subsection (a).  (B)A clear strategy for advancing political, economic, and social reform in Iran that includes benchmarks for success that lead to a set of identified discrete goals and objectives. 
(C)A plan to monitor and evaluate the effectiveness of the provision of assistance authorized under subsection (c), including measures of effectiveness.  (D)The status of the programming of assistance under subsection (c). 
(E)An analysis of any past programming of assistance under subsection (c) and its effectiveness with respect to supporting and promoting the rule of law, good governance, civil society, and economic opportunity in Iran.  (2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex if necessary.. 
(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 415 the following:   Sec. 416. United States support for the people of Iran..  406.United States Special Coordinator on Human Rights and Democracy in Iran (a)DesignationThe President shall designate within the Department of State a Special Coordinator on Human Rights and Democracy in Iran (in this section referred to as the Special Coordinator). 
(b)Consultation and qualificationsBefore the President designates a Special Coordinator under subsection (a), the Secretary of State shall consult with the chairmen and ranking members of the appropriate congressional committees. The role of Special Coordinator should be filled by an official of the Department of State appointed by and serving at the pleasure of the President in a position not lower than Under Secretary on the day before the date of the enactment of this Act.  (c)DutiesThe Special Coordinator shall carry out the following duties: 
(1)Coordinate the activities of the United States Government that promote human rights, democracy, political freedom, and religious freedom inside Iran.  (2)Coordinate the activities of the United States Government that promote human rights, political freedom, and religious freedom for Iranian refugees and asylees living outside Iran. 
(3)Ensure the comprehensive investigation and designation of Iranian human rights abusers in accordance with section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514).  (4)Coordinate the documentation and publicizing of political dissidents and cases of human rights abuse inside Iran. 
(5)Coordinate multilateral efforts to build international support for the promotion of human rights, democracy, political freedom, and religious freedom in Iran, including broadcasting, Internet access, and dissemination of information.  (6)Encourage the United Nations, multilateral organizations, and human rights nongovernmental organizations to more robustly investigate and report on human rights abuses in Iran. 
(7)Encourage foreign governments to downgrade or sever diplomatic relations with the Government of Iran, enact economic sanctions, and assist Iranian dissidents in response to the continued violations of human rights by the Government of Iran.  (8)Encourage foreign governments to expel Iran from international fora and organizations with a human rights component, including the United Nations Commission on the Status of Women, the United Nations Educational, Scientific and Cultural Organization, the United Nations Children’s Fund, and the International Labour Organization. 
(9)Coordinate all programs to promote human rights, democracy, political freedom, and religious freedom inside Iran.  (d)Authority (1)Coordination of activitiesThe Special Coordinator shall coordinate all activities related to Iran carried out by the Bureau of Near Eastern Affairs, the Bureau of Democracy, Human Rights and Labor, and the Bureau of Population, Refugees and Migration of the Department of State, the Ambassador-at-Large for International Religious Freedom, the Special Envoy to Monitor and Combat Anti-Semitism, the United States Commission on International Religious Freedom, the National Endowment for Democracy, and the Broadcasting Board of Governors. 
(2)Coordination of use of fundsThe Special Coordinator shall coordinate and oversee the obligation and expenditure of funds related to human rights, democracy, Internet freedom, and broadcasting activities in Iran, including funds made available for such purposes to the Middle East Partnership Initiative, the United States Commission on International Religious Freedom, the Broader Middle East and North Africa Initiative, the Human Rights and Democracy Fund, and the Near Eastern Regional Democracy Fund.  (e)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Special Coordinator shall represent the United States in matters and cases relevant to the promotion of human rights, democracy, political freedom, and religious freedom in Iran in— 
(1)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations, the Organization for Security and Co-operation in Europe, and other international organizations of which the United States is a member; and  (2)multilateral conferences and meetings relevant to the promotion of human rights, democracy, political freedom, and religious freedom in Iran. 
(f)ConsultationsThe Special Coordinator shall consult with Congress, domestic and international nongovernmental organizations, labor organizations, and multilateral organizations and institutions as the Special Coordinator considers appropriate to fulfill the purposes of this section.  (g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and  (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 
407.Broadcasting to Iran 
(a)In generalRadio Free Europe/Radio Liberty and the Voice of America services broadcasting to Iran shall— (1)provide news and information that is accessible, credible, comprehensive, and accurate; 
(2)emphasize investigative and analytical journalism provided by Iranian or pro-Iranian media outlets; and  (3)strengthen civil society by promoting democratic processes, respect for human rights, and freedom of the press and expression. 
(b)Programming surgeRadio Free Europe/Radio Liberty and Voice of America programming to Iran shall— (1)provide programming content 24 hours a day and 7 days a week to target populations using all available and effective distribution outlets, including at least 12 hours a day of original television and video content, not including live video streaming of breaking news; 
(2)create mobile platforms with an embedded proxy to offer the people of Iran the opportunity to securely listen to programming;  (3)increase number of staffers based in the region to allow for more direct contact with the people of Iran; 
(4)expand the use, audience, and audience engagement of mobile news and multimedia platforms by the Voice of America and the Radio Farda service of Radio Free Europe/Radio Liberty, including through Internet-based social networking platforms; and  (5)establish fellowships for Iranian journalists who have fled the country to learn about free, competitive media and be trained in surrogate reporting. 
408.Report on United States citizens detained by Iran 
(a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on United States citizens, including dual citizens, detained by Iran or groups supported by Iran that includes— (1)information regarding any officials of the Government of Iran involved in any way in the detentions; and 
(2)a summary of efforts the United States Government has taken to secure the swift release of those United States citizens, including United States citizens who are also citizens of other countries.  (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex if necessary. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).  409.Sense of Congress on role of the United Nations in promoting human rights in IranIt is the sense of Congress that— 
(1)the United Nations has a significant role to play in promoting and improving human rights in Iran;  (2)the United States should continue to support the work of the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran; and 
(3)the egregious human rights violations in Iran warrant country-specific attention and continued reporting by the Special Rapporteur on the situation of human rights in the Islamic Republic of Iran, the Special Rapporteur on torture and other cruel, inhuman, or degrading treatment or punishment, the Working Group on Arbitrary Detention, the Special Rapporteur on extrajudicial, summary, or arbitrary executions, the Special Rapporteur on the promotion and protection of the right to freedom of opinion and expression, the Special Rapporteur on freedom of religion or belief, and the Special Rapporteur on violence against women, its causes, and consequences, of the United Nations.  Passed the House of Representatives July 14, 2016.Karen L. Haas,Clerk.  